FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  athe Securities Exchange Act of 1934 For period endingFebruary 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ GlaxoSmithKline plc announces changes to its Board GlaxoSmithKline plc (the 'Company') today announces that Sir Christopher Gent will step down as Chairman of GSK at the Company's Annual General Meeting on 7 May 2015 ('AGM'). He will be succeeded by Sir Philip Hampton with effect from the end of the AGM. Sir Philip joined GSK's Board as an independent Non-Executive Director on 1 January 2015, and will become Deputy Chairman on 1 April 2015. Sir Philip chairs the Company's Nominations Committee. He will remain Chairman of RBS until 31 August 2015. In addition, Tom de Swaan, independent Non Executive Director, is not seeking re-election to the Board at the AGM. He has been a Board member for 9 years and is currently Chairman of the Remuneration Committee and a member of the Audit & Risk Committee (of which he was previously Chairman), and the Nominations Committee. A successor for Mr de Swaan as Chairman of the Remuneration Committee will be announced in due course. Jing Ulrich has decided not to stand for re-election to the Board at the AGM. V A Whyte Company Secretary 26 February 2015 Notes With effect from the end of the Company's AGM on 7 May 2015, the composition of the Board of GSK will be as follows: Sir Philip Hampton Non-Executive Chairman Sir Deryck Maughan Senior Independent Non-Executive Director Sir Andrew Witty Chief Executive Officer Simon Dingemans Chief Financial Officer Dr Moncef Slaoui Executive Director, Chairman, Global Vaccines Professor Sir Roy Anderson IndependentNon-Executive Director Dr Stephanie Burns Independent Non-Executive Director Stacey Cartwright Independent Non-Executive Director Lynn Elsenhans Independent Non-Executive Director Judy Lewent Independent Non-Executive Director Dr Daniel Podolsky Independent Non-Executive Director Urs Rohner Independent Non-Executive Director Hans Wijers Independent Non-Executive Director SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:February 26,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
